

116 HR 7820 IH: Congressman John R. Lewis Election Day Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7820IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish the John Lewis Election Day holiday on November 3, 2020, and for other purposes.1.Short titleThis Act may be cited as the Congressman John R. Lewis Election Day Act of 2020.2.FindingsCongress finds the following:(1)John Robert Lewis was born on February 21, 1940, near Troy, Alabama, the son of sharecroppers in the segregated South.(2)Lewis was ordained as a Baptist minister after graduating from the American Baptist Theological Seminary in Nashville, Tennessee, and received a bachelor’s degree in religion and philosophy from Fisk University.(3)As a student, Lewis learned nonviolent civil disobedience from the Reverend James Lawson and participated in the Nashville Student Movement, organizing sit-ins at segregated lunch counters and participating in other civil rights events.(4)Lewis was one of the original 13 Freedom Riders, who traveled through southern states in 1961 to pressure the enforcement of the Boynton v. Virginia Supreme Court case that declared segregated interstate bus travel unconstitutional.(5)As a Freedom Rider, Lewis was—(A)assaulted while attempting to enter a Whites-only waiting room in Rock Hill, South Carolina;(B)on a bus that was fire-bombed by the Ku Klux Klan outside Anniston, Alabama;(C)among the Freedom Riders beaten with bats, pipes, and chains in Birmingham, Alabama;(D)hit in the head and left bleeding and unconscious outside a Greyhound bus station in Montgomery, Alabama; and(E)imprisoned several times and spent a month in the Mississippi State Penitentiary.(6)Lewis was a founding member of the Student Nonviolent Coordinating Committee (SNCC) and was elected its chair in 1963, serving until 1966.(7)Lewis was the youngest of the Big Six leaders to organize the 1963 March on Washington for Jobs and Freedom and spoke to the crowd of over 200,000 from the steps of the Lincoln Memorial.(8)During Lewis’s tenure as chair, the SNCC organized the 1964 Mississippi Freedom Summer campaign to register Black voters.(9)Lewis and fellow activist Hosea Williams led over 600 marchers over the Edmund Pettus Bridge in Selma, Alabama, on March 7, 1965. The marchers were tear gassed and beaten by the Alabama State Police. Lewis had his skull fractured by an Alabama State trooper’s nightstick. The day became known as Bloody Sunday and inspired nationwide support leading to the enactment of the Voting Rights Act of 1965.(10)Between 1960 and 1966, Lewis was arrested 40 times as a nonviolent protestor for equal justice.(11)Lewis became the director of the Voter Education Project in 1970, which added millions of minority voters to the rolls during his tenure.(12)President Jimmy Carter appointed Lewis to direct ACTION, the Federal agency overseeing more than 250,000 volunteers, in 1977.(13)Lewis was first elected to the House of Representatives in 1986, representing Georgia’s 5th Congressional District.(14)During his 17 terms in the House of Representatives, Lewis became known as the Conscience of the Congress, and was a stalwart champion for equality and justice.(15)Among the numerous honors and awards bestowed on him, Lewis received the Presidential Medal of Freedom from President Obama in 2010.(16)Lewis passed away on July 17, 2020, at the age of 80 and lay in state in the United States Capitol Rotunda.(17)Lewis advised: Do not get lost in a sea of despair. Be hopeful, be optimistic. Our struggle is not the struggle of a day, a week, a month, or a year, it is the struggle of a lifetime. Never, ever be afraid to make some noise and get in good trouble, necessary trouble..3.John Lewis Election Day holidayFor purposes of any law relating to Federal employment, November 3, 2020, shall be a legal public holiday, to be known and designated as John Lewis Election Day, described in section 6103 of title 5, United States Code.4.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees the day off on November 3, 2020, to enable the employees to cast votes in the elections held on that day and to honor the life and legacy of John Lewis.